DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election without traverse of claims 1, 3-6, 8-16, 19-21, 23-37 and 39-41 of group I in the reply filed on 05/11/2022 is acknowledged.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-6, 11-13, 19-21, 23-28, 32-34 and 40-41are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotra et.al. (US 20210144369) (Anand Meher Kotra).
Regarding Claim 1, Kotra discloses decoder for decoding a picture from a data stream supporting a first set of intra-prediction modes comprising a plurality of directional prediction modes and at least one of a DC mode and a planar mode, and a second set of intra-prediction mode [See Paragraphs 12-16], configured to decode a predetermined block of the picture by assigning, based on a first signalization in the data stream, the predetermined block to the first set or the second set [See Paragraphs 101-107],  sorting the assigned set of intra-prediction modes according to intra-prediction modes used for neighboring blocks, neighboring the predetermined block, to acquire a list of intra prediction modes [See Paragraphs 308-310 and 382-392], deriving, for the predetermined block, from the data stream, an index into the list of intra prediction modes [See Paragraphs 177-179, 214-231 and 302], predicting the predetermined block using an intra prediction mode onto which the index points [See Paragraphs 371-379], wherein decoder is configured to, if the assigned set is the first set of intra-prediction modes, in sorting the assigned set, use a second mapping which maps each intra-prediction mode of the second set of prediction modes onto a representative one in the first set of intra-prediction modes [See abstract and Paragraphs 376-396 and claims 8-9].
Regarding Claim3, Kotra discloses from the data stream, the index using a variable length code so that a code length monotonically depends on a rank of the intra-prediction mode in the list of intra-prediction modes the index points to [See Paragraphs15-16].
Regarding Claim 4, Kotra discloses wherein the variable length code is a unary code [See Paragraphs 109, 194 and 219-229].
Regarding Claim 5, Kotra discloses wherein the code is a truncated binary code [See Paragraphs 109 and 194].
Regarding Claim 6, Kotra discloses configured to sort the assigned set of intra-prediction modes so that the intra-prediction modes within the assigned set of intra-prediction modes used for the neighboring blocks or being targeted by the intra-prediction modes used for the neighboring blocks via the second mapping, are put at a beginning of the list [See Paragraphs 307-310].
Regarding Claim 11, Kotra discloses wherein, for at least one of the intra-prediction modes of the second set, the prediction using the one intra-prediction mode involves predicting the predetermined block from spatial domain to transform domain or transform domain to transform domain [See Paragraphs 98-107].
Regarding Claim 12, Kotra discloses configured to use a intra prediction mode of the first or second set for the luma component and a intra prediction mode of the first set for the chroma component [See Paragraphs 110-154 and 215-217].
Regarding Claim 13, Kotra discloses configured to map at least one mode of the second set used for a luma component into a mode of the first set for the chroma component [See Paragraphs110-154 and 215-217].
Regarding claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 21, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 23, Kotra discloses encode in the data stream the index using a variable length code so that a code length monotonically depends on a rank of the intra-prediction mode in the list of intra-prediction modes the index points to [ See Paragraphs 15-16].
Regarding Claim 24, Kotra discloses wherein the variable length code is a unary code or a truncated binary code [See Paragraphs 109, 194 and 219-229].
Regarding Claim 25, Kotra discloses configured to sort the prediction modes according to their probability and /or historical data regarding the previous uses for other blocks [ ee Paragraphs 253-270].
Regarding Claim 26, Kotra discloses configured to write a second signalization in the data stream with a first symbol continuously repeated up to a second symbol, so as to derive the index in the list on the basis of the length of the symbol repetitions [See Paragraphs 230-244, 253-258 and 283-295].
Regarding Claim 27, Kotra discloses configured to sort the assigned set of intra-prediction modes so that the intra-prediction modes within the assigned set of intra-prediction modes used for the neighboring blocks or being targeted by the intra-prediction modes used for the neighboring blocks via the second mapping, are put at a beginning of the list [See Paragraphs 307-310].
Regarding Claim 28, Kotra discloses configured to sort the set of intra-prediction modes for the block size of the predetermined block so that the intra-prediction modes within the this set of intra-prediction modes used for the neighboring blocks or being targeted by the intra- prediction modes used for the neighboring blocks via the mapping, are put at a beginning of the list [See Paragraphs 307-310].
Regarding Claim 32, Kotra discloses wherein, for at least one of the intra-prediction modes of the second set, the prediction using the one intra-prediction mode involves predicting the predetermined block from spatial domain to transform domain or transform domain to transform domain [See Paragraphs 98-107].
Regarding Claim 33, Kotra discloses configured to use a intra prediction mode of the first or second set for the luma component and a intra prediction mode of the first set for the chroma component [See Paragraphs 110-154 and 215-217].
Regarding Claim 34, Kotra discloses configured to map at least one mode of the second set used for a luma component into a mode of the first set for the chroma component [See Paragraphs 110-154 and 215-217].
Regarding claim 40 the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 41, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Allowable Subject Matter
Claims 8-10, 14-16, 29-31, 35-37 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487